Title: From James Madison to Albert Gallatin, 28 June 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Dept: of State, June 28th. 1808.

I have the honor to request that you cause a warrant to be issued in favor of James Davidson Junr., for two hundred & sixty two dollars & two Cents, payable out of the foreign intercourse fund.  The said James Davidson being the holder of the enclosed bill of Exchange for that amount on the Secy. of State, drawn by Henry Hill, Consul of the U. States at the Brasils & dated the 13th: inst..  The said H. Hill to be charged accordingly on the Books of the Treasury.  I am &c:

James Madison.

